Exhibit 24.1 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as her true and lawful attorney-in-fact for the purpose of:(i) executing in her name and on her behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in her name and on her behalf in her capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming her signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 21st day of January, 2011. /s/Judith A. Paul Judith A. Paul 1 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 24th day of January, 2011. /s/Terrance D. Paul Terrance D. Paul 2 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 25th day of January, 2011. /s/Glenn R. James Glenn R. James 3 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 28th day of January, 2011. /s/John H. Grunewald John H. Grunewald 4 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 28th day of January, 2011. /s/Mark D. Musick Mark D. Musick 5 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 2nd day of February, 2011. /s/Harold E. Jordan Harold E. Jordan 6 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 26th day of January,2011. /s/Addison L. Piper Addison L. (Tad) Piper 7 DIRECTOR’S POWER OF ATTORNEY (2010 Form 10-K) The undersigned director of Renaissance Learning, Inc. designates Terrance D. Paul and Mary T. Minch, with the power of substitution, as his true and lawful attorney-in-fact for the purpose of:(i) executing in his name and on his behalf Renaissance Learning, Inc.’s Form 10-K for the fiscal year ended December 31, 2010 and any related amendments and/or supplements; (ii) generally doing all things in his name and on his behalf in his capacity as a director to enable Renaissance Learning, Inc. to comply with the provisions of the Securities Act of 1934, as amended, and all requirements of the Securities and Exchange Commission; and (iii) ratifying and confirming his signature as it may be signed by the attorney-in-fact to the Form 10-K and any related amendments and/or supplements. Dated this 20th day of January, 2011. /s/ Randall J. Erickson Randall J. Erickson 8
